Citation Nr: 1818365	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-42 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the disability rating reduction from 100 percent to 10 percent beginning November 1, 2012, was proper for service-connected ischemic heart disease.

2.  Entitlement to an increased disability rating in excess of 30 percent from July 21, 2010, and in excess of 50 percent from March 25, 2013 for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C § 1114(s) (2012).


REPRESENTATION

Veteran represented by:	Brian Hill, Attorney

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from January 1968 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that this case has been considered as part of a pilot prehearing conference program (PHC).

The Veteran's attorney has withdrawn the claim for entitlement to an increased disability rating for service-connected PTSD.  

As discussed in more detail below, the issue of entitlement to SMC at the housebound rate is raised by the record and is part and parcel of the claim for an increased rating for ischemic heart disease.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The August 2012 disability rating reduction for ischemic heart disease was improper.  Throughout the period on appeal, the Veteran's ischemic heart disease manifested with workload of 3 METs or less resulting in dyspnea, fatigue, angina, or dizziness.

2.  In February 2018 written correspondence, the Veteran withdrew his claim for entitlement to an increased rating for his service-connected PTSD.  

3.  The Veteran has been precluded from maintaining substantial gainful employment due to his service-connected disabilities.

4.  Beginning March 25, 2013, the Veteran has had a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal on the claim of entitlement to an increased rating for service-connected PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The Board finds that the August 2012 rating reduction for service-connected ischemic heart disease was improper.  Beginning November 1, 2012, the criteria for a disability rating of 100 percent has been met for service-connected ischemic heart disease.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (2017).

4.  Beginning March 25, 2013, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, in written correspondence the Veteran through counsel withdrew from consideration the issue of entitlement to an increased rating for service-connected PTSD.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on this issue, and it is dismissed.

Ischemic heart disease

Under Diagnostic Code 7005, a 10 percent evaluation is warranted for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

By way of history, the Veteran was granted entitlement to service connection for ischemic heart disease in a January 2011 rating decision, and he was assigned a 100 percent disability rating as of the application date.  

An August 2012 rating decision reduced the Veteran's disability rating from 100 percent to 10 percent, beginning November 1, 2012.  

In August 2016, the RO assigned a 60 percent disability rating for ischemic heart disease beginning in March 5, 2013, which has persisted since then.  

At all times during the appeal, the Veteran has asserted that the August 2012 rating reduction is improper, and that he is entitled to a 100 percent disability rating throughout the duration of the appeal.

As the Veteran has been in receipt of the highest possible disability rating prior to November 1, 2012, the Board will focus the discussion on the period thereafter.  In March 2013 the Veteran went to the emergency room complaining of chest pain and burning in the left arm and leg claudication after dragging trash cans at home.  He asserted that even after resting this pain continued and that he had nausea and shortness of breath.  On intake he reported that he had persistent chest pain and dull pain in the left arm.  After a cardiac catheterization he was diagnosed with an unstable angina.  

The Veteran continued to experience consistent chest pain, and he indicated that his chest pain was associated with dyspnea and that it began when he exerted himself.  The Veteran reported that he had been avoiding activities that he knew would cause him chest pain, and therefore he had drastically altered his lifestyle.  He has carried the diagnosis of coronary artery disease.  The doctor suggested additional cardiac workup, but the Veteran was unable to exercise and participate in the testing.  

In May 2014 the Veteran's file was reviewed by a VA examiner, who noted that the Veteran had a diagnosis of ischemic heart disease.  The VA examiner indicated that the Veteran likely had a METs test of 5 to 7 with angina, and cited a prior echocardiogram showing an ejection fraction of 65 percent.  The following month the Veteran had a negative stress echocardiogram, but the treatment provider indicated that the Veteran was only able to get up to 78 percent of his targeted heart rate and that he had to stop due to chest pain and dyspnea.  At the time his ejection fraction was 55 percent, and he was assigned a METs score of 1.  In March 2016 the Veterans file was again reviewed by a VA examiner who noted the diagnosis of ischemic heart disease.  The VA examiner noted that the Veteran had a METs test result of 3-5 with angina, dyspnea, and fatigue.  The VA examiner noted that the Veteran may still be experiencing some symptoms related to his heart based on his heart symptoms and last catheterization showing occlusion in the grafts.  

In viewing the totality of the evidence and viewing it in the light most favorable to the Veteran, the Board finds that the Veteran's heart disability is indicative of a 100 percent disability rating throughout the duration of the appeal.  The Board notes that the Veteran has had consistent chest pain and angina throughout the duration of the appeal, and that his condition had not improved; rather, given the continued need for treatment since his triple bypass surgery in 2010, the Board finds his condition has worsened.  He has had to alter his lifestyle to avoid chest pain, and he has been unable to exercise without fatigue and dyspnea, as noted in his written correspondence.  

As discussed, the Veteran has had several trips to the emergency room due to symptom exacerbation, and his 2014 heart catheterization showed an atretic artery and an occluded vein.  All of these findings suggest that there has been no material improvement of the Veteran's heart condition, and therefore the Board finds that the August 2012 reduction was improper.  Therefore, in giving the Veteran the benefit of the doubt the Board finds that a 100 percent disability rating is warranted for his service-connected ischemic heart disease throughout the duration of the appeal.  Treatment notes are consistent with this finding.  

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   The Board notes that in this instance the Veteran has filed a separate claim for entitlement to a TDIU in January 2014, and that he has timely perfected an appeal as to this issue.  It appears under current law the Board must address this issue, notwithstanding the fact that the Veteran has a 100 percent disability rating. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the Veteran is in receipt of a 100 percent combined disability rating as of the application date, and the minimum schedular criteria for a TDIU are met as of that date.  The next question is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  

The Veteran has had ongoing chest pain and difficulties exerting himself, and his mental health disability has lessened his ability to focus on tasks and interact with others.  The Veteran has also carried a 10 percent right knee disability rating since separation from service.

The Veteran was employed as an asset manager until May 2010, at which time he was let go without warning due to his cardiac difficulties.  The Board notes that the Veteran has a high school education but received no other special vocational training, and that he worked in his last position since 1994.  He asserted in a written statement that he had been unable to do exertional activities without becoming short of breath.    

The Veteran asserted in a written statement that he has extreme fatigue due to his service-connected disabilities.  He indicated that if he did any light work around the house he would be so fatigued that he would be unable to do anything for the remainder of the day.  The Veteran asserted that his legs would become heavy when walking and that he could not walk more than half of a block.  The Veteran described having difficulty interacting with others (particularly family members) due to increased irritability and stress.  

In June 2010 the Veteran underwent VA examination in connection with his cardiac disability, and at the time the VA examiner noted that the Veteran had lost his last job as an asset manager due to the effects of his heart disease.  The VA examiner opined that the Veteran's disability caused a lack of stamina and weakness, and that he could not perform typical chores due to fatigue.  The Veteran continued to experience symptoms, and in May 2014 a VA examiner reviewed the Veteran's file for the cardiac claim and noted that the Veteran would not be suited to a job that was physically demanding but that he could do work that was sedentary or a desk-type job.  The VA examiner noted that the Veteran would not qualify for a TDIU based solely on his ischemic heart disease.  

In March 2016 the Veteran's file was again reviewed by a VA examiner who indicated that the Veteran would not be suited to a job requiring heavy physical labor or heavy lifting when considering his ischemic heart disease alone, but that he could still perform sedentary work on the computer or answering phones, or that he could perform sales or teach.  A few months later in July 2016 the Veteran underwent a vocational assessment with a private vocational expert who noted that the Veteran had extreme fatigue with any activity and would have to lie down frequently.  The vocational examiner indicated that the Veteran had an inability to complete physical or cognitive tasks, and that he was unable to keep on schedule without interruptions.  The vocational examiner also opined that the Veteran could not complete job functions consistently or interact with people appropriately due to PTSD and irritability from pain symptoms, and that even at the sedentary level the Veteran would still need to keep pace which he would be unable to do.  

The Board finds that the combination of the medical evidence and the opinions of the medical examiners support the finding that the Veteran was precluded from working.  It is noteworthy that the VA examiners found that the Veteran would be limited to sedentary exertional work due to his ischemic heart disease, but that these opinions did not account for his mental disabilities which could preclude certain sedentary employment (such as working in the office, interacting with others, and maintaining a regular pace).  In making this determination the Board has given great weight to the Veteran's lay statements describing his limitations as well as the opinions of the VA examiners and independent medical examiners, when viewed together.  These opinions are based on a review of the claims file as well as in some instances a physical examination of the Veteran.  

The Board notes that the Veteran's past work was in asset management, which is at least medium in exertional level.  Sedentary work is often skilled in nature, and the Veteran has only a high school education.  He has not worked in skilled employment based on the evidence of record.  In addition, given that the Veteran lost his job of 16 years due to his cardiac disability and has not worked since, the Board finds that it would be very difficult to maintain other employment.  The Board finds that the sum of the evidence suggests that the Veteran would be unable to do sedentary employment and that his service-connected disability combination would preclude him from obtaining substantial gainful employment.  Additionally, the Board notes that since the Veteran is already in receipt of a 100 percent disability rating for his coronary artery disease, he will not be directly entitled to further compensation for a TDIU.  The Board will not assign an effective date for entitlement to a TDIU, so that the Agency of Original Jurisdiction can assign the effective date in the first instance and afford the Veteran due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  The Board notes, however, that the Veteran's first formal claim for entitlement to a TDIU was in January 2014, and his first implied increased rating claim when he expressed disagreement with the April 16, 2012, VA examination for his service-connected PTSD.

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC

Entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  There is no prejudice to the Veteran in the Board considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law, and the Board's decision is favorable to the extent permitted by law, as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the Agency of Original Jurisdiction, the Board must consider the potential for prejudice to the appellant).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board's decision above restores the 100 percent disability rating throughout the duration of the appeal for the Veteran's service-connected ischemic heart disease.  Service-connection is also in effect for PTSD, rated as 30 percent disabling since July 21, 2010, and later rated as 50 percent disabling as of March 25, 2013; and right knee, status post-lateral meniscectomy, rated as 10 percent disabling since June 19, 1971.  When the Veteran's PTSD disability rating was raised to 50 percent as of March 25, 2013, the Veteran had a combined disability rating of 60 percent for his service-connected PTSD and service-connected right knee.  Thus, for the period since March 25, 2013, the Veteran has had a service-connected disability rated as total and additional anatomically distinct service-connected disabilities, which are independently ratable at 60 percent or above.  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective that date.  

As this decision represents a full grant of the Veteran's claims for ischemic heart disease, TDIU, and SMC, there is no need to discuss the Board's duty to notify and assist.

ORDER

The disability rating reduction from 100 percent to 10 percent beginning November 1, 2012, for service-connected ischemic heart disease was improper. 

The Veteran is entitled to a 100 percent disability for service-connected ischemic heart disease throughout the duration of the appeal.

Entitlement to an increased disability rating in excess of 30 percent from July 21, 2010, and in excess of 50 percent from March 25, 2013 for service-connected PTSD is dismissed.

Entitlement to a TDIU is granted.

Effective March 25, 2013, entitlement to special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


